                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHRISTOPHER O’NEAL PATTERSON,
                                )
                  Petitioner,   )
                                )         1:19CV351
v.                              )         1:09CR54-1
                                )
UNITED STATES OF AMERICA,       )
                                )
                  Respondent.   )


                                ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on April 4, 2019, was served on the parties in this

action.   Petitioner objected to the Recommendation. (Doc. 88.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action be filed and then

dismissed sua sponte for failure to obtain certification for this

§ 2255 application by filing a Motion for Authorization in the

Court of Appeals as required by 28 U.S.C. §§ 2255 and 2244 and

Fourth Circuit Local Rule 22(d). A judgment dismissing this action

will be entered contemporaneously with this Order. Finding neither
a   substantial   issue   for   appeal   concerning   the   denial   of   a

constitutional right affecting the conviction nor a debatable

procedural ruling, a certificate of appealability is not issued.



                                            /s/   Thomas D. Schroeder
                                         United States District Judge


May 7, 2019




                                    2
